               Case
                  Case
                    1:17-cv-00832-PAC
                       18-1044, Document
                                      Document
                                         90, 12/14/2018,
                                                 65 Filed2455861,
                                                           12/14/18Page1
                                                                     Pageof11of 1



                               UNITED STATES COURT OF APPEALS                         1:17-cv-00832-PAC
                                             FOR THE
                                        SECOND CIRCUIT
                           ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 14th day of December, two thousand and eighteen,

      ____________________________________

      In re Stemline Therapeutics, Inc.                         ORDER
      Securities Litigation                                     Docket No. 18-1044

      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

             The stipulation is hereby "So Ordered".




                                                           For The Court:
                                                           Catherine O'Hagan Wolfe,
                                                           Clerk of Court

                           Dec 14 2018




CERTIFIED COPY ISSUED ON 12/14/2018
